Order entered November 29, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01144-CR

                         ERNEST EDWARD GAINES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F05-56570-S

                                         ORDER
       Before the Court is Ernest Gaines’s November 21, 2016 Motion for Extension of Time to

File Appellant’s Brief. Gaines tendered his appellate brief contemporaneously with the motion.

On November 17, 2016, on our own motion, we ordered Gaines, through counsel, to file his brief

by November 28, 2016. Accordingly, we DENY Gaines’s November 21, 2016 motion as moot.

We DIRECT the Clerk to file the brief tendered by Gaines on November 21, 2016.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE